CURRAN COMPOSITES, INC. and C-TWO, LLC, Defendants Below-Appellants,
v.
TOTAL HOLDINGS USA, INC. and TOTAL COMPOSITES, INC., Plaintiffs Below-Appellees.
No. 650, 2009.
Supreme Court of Delaware.
Submitted: November 18, 2009.
Decided: November 25, 2009.
Before STEELE, Chief Justice, JACOBS and RIDGELY, Justices.

ORDER
HENRY duPONT RIDGELY, Justice
This 25th day of November 2009, it appears to the Court that:
(1) The defendants-appellants, Curran Composites, Inc. and C-Two, LLC ("Curran"), have petitioned this Court, pursuant to Supreme Court Rule 42, to appeal from the Court of Chancery's interlocutory ruling on October 9, 2009, which denied Curran's motion to dismiss the complaint filed by the plaintiffs-appellees, Total Holdings USA, Inc. and Total Composites, Inc., on jurisdictional grounds.
(2) Orally on November 9, 2009, and in a written order on November 17, 2009, the Court of Chancery denied Curran's application for certification of the interlocutory appeal on the grounds that the denial of a motion to dismiss for lack of personal jurisdiction does not establish a legal right or determine a substantial issue under Rule 42, and the interlocutory ruling is consistent with prior Delaware precedent.
(3) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances.[1] We have examined the Court of Chancery's October 9, 2009 order according to the criteria set forth in Rule 42. In the exercise of its discretion, this Court has concluded that such exceptional circumstances as would merit interlocutory review of the decision of the Court of Chancery do not exist in this case.
NOW, THEREFORE, IT IS ORDERED that the within interlocutory appeal is REFUSED.
NOTES
[1]  Supr. Ct. R. 42(b).